 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Huntington Hospital,Inc. and National Union ofHospital and Health Care Employees,1199 W. Va.,Retail,Wholesale and Department Store Union,AFL-CIO and Margaret E. Brinegar.Cases 9-CA-9411 and 9-CA-9431December 16, 1976PROPOSED DECISION AND ORDER'BY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOThe charge in Case 9-CA-9411 was filed on June10, 1975, by National Union of Hospital and HealthCare Employees, 1199 W. Va., Retail, Wholesale andDepartment Store Union, AFL-CIO, herein calledthe Union, and the charge and amended charge inCase 9-CA-9431 were filed on June 18 and July 19,1975, respectively, byMargaret E. Brinegar, anindividual, alleging that The Huntington Hospital,Inc., hereinafter called Respondent or the Hospital,unlawfully discharged Brinegar. On July 31, 1975, anorder consolidatingcases,consolidated complaint,and notice of hearing issued, alleging that theRespondent interrogated employees on or about May25 and June 12, 1975, in violation of Section 8(a)(1) ofthe Act, and discharged Margaret E. Brinegar on orabout June 5, 1975, in violation of Section 8(a)(1) and(3)of the Act. Thereafter, on August 8, 1975,Respondent filed its answer to the complaint in whichit admitted the discharge of Brinegar, but denied thatit had committed any unfair labor practices as allegedin the complaint.On October 21 and December 11, 1975, a hearingwas held before Administrative Law Judge MiltonJanus in Huntington, West Virginia. Following thecloseof the hearing, the General Counsel andRespondent filed briefs with the Administrative LawJudge.By letter of February 13, 1976, Chief Administra-tive Law Judge Thomas N. Kessel notified the partiesthatAdministrative Law Judge Janus had died onJanuary 31, 1976, and that various alternatives wereavailable for disposition of the case,2 includingsettlement of the case, transfer to the Board forissuanceof a Proposed Decision and Order on therecord as made, designation of another Administra-tive Law Judge to prepare a Decision on the record asmade, or a hearingde novobefore another Adminis-trative Law Judge. By letters dated March 2, 1976,the General Counsel and the Respondent notified theChief Administrative Law Judge of their willingnessto transfer the instant matter directly to the Board. Byletter datedMarch 12, 1976, the Union advised theChief Administrative Law Judge of its consent to atransfer of the case.3 Accordingly, on March 22, 1976,theChief Administrative Law Judge advised allparties that pursuant to their agreement the instantmatter was being transferred to the Board, and, onMarch 24, 1976, the Board ordered that the proceed-ing be transferred to, and continued before, it.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, having received and considered thebriefs filed by the General Counsel and Respondent,and the entire record in this case, makes the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges, the answer admits, and wefind that Respondent is, and at all times materialherein has been, a nonprofit West Virginia corpora-tion engaged in the operation of a hospital inHuntington, West Virginia; that during the represen-tative 12-month period preceding issuance of thecomplaint, the Respondent had a direct inflow, ininterstate commerce, of goods and products valued inexcess of $50,000 which it purchased and caused to beshipped toitsHuntington,West Virginia, locationdirectly from points located outside the State of WestVirginia; and that, during the same representativeperiod, the Respondent received gross revenues inexcess of $250,000. Accordingly, we find, as alleged inthe complaint, that Respondentisanemployerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.IAny partymay, within20 daysfrom the date hereof,file with the BoardinWashington,D.C, eight copies of a statement setting forth exceptions tothis Proposed Decision and Order, together with seven copies of a brief insupport of said exceptions and, immediately upon such(ding,serve copiesthereof on each of the other partiesIn the event no exceptions are filed asprovided by Sec 102 46 of the Rulesand Regulations of the National Labor Relations Board, Series 8, asamended,the findings,conclusions,and proposed Order shall,as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.2 See sec 554(d)of the Federal Administrative Procedure Act See alsoSec. 102.36 of the Board'sRules and Regulations,Series 8, as amended.227 NLRB No. 44In the event the administrative law judge designated to conduct thehearing becomes unavailable to the Board after the hearing has beenopened,the chief administrative law judge, or the presidingjudge, SanFrancisco,California,as the case may be,may designate anotheradministrative law judge for the purpose of further hearing or otherappropriate action3Although Bnnegar was the ChargingPartyin Case 9-CA-9431,she didnot, other than as a witness for the General Counsel,participate at thehearing.Apparently, her interests have been represented by the GeneralCounsel THE HUNTINGTON HOSPITAL317II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and wefind that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundBrinegar was hired on March 31, 1967, as a saladgirl and worked in the kitchen. Sometime thereafter,according to Brinegar's uncontradicted testimony,John Guy, the owner of Guy Food Service, leased thefood service facilities of the Hospital. On August 19,1974, the Union commenced an organizing campaignamong Respondent's employees. In the course of thiscampaign, Respondent discharged Kermit Chapman,a housekeeper, because of his activities on behalf ofthe Union. The Board, in a prior proceeding, foundthatChapman was unlawfully discharged and or-dered him reinstated with backpay.4 In April or May1975,5 the Union began another organizing campaignat the Hospital. On May 24, Brinegar, according toher uncontradicted testimony, learned that several ofthe dishwashers had signed union authorization cardsand asked one of them to get a card for her. Aftersigning the card, Brinegar asked for more cards sothat she could distribute them to other employees. Onthe same day she distributed cards to five employees,four of whom signed them. Brinegar also talked withother employees that day about the Union.B.Interrogation of BrinegarAccording to Brinegar's uncontradicted testimony,she worked on May 25, the day after distributing theunion cards, and then went on vacation until June 4.When she returned, Brinegar was called by Guy intothe office of Dietary ManagerIreneKees.6 Guy thenasked her, "Mrs. Brinegar, what do you know abouttheUnion?" To which Brinegar responded, "Notmuch, only what I read in the paper. I saw that theyhave people in St. Mary's and in the hospital here."Guy also informed her that he served 28 hospitals,only one of which had a union, and that he had moretrouble from that hospital than all the rest. He alsostated that usually a union did more harm than good.As previously stated, Guy owned Guy Food Servicewhich operated the kitchen for Respondent. The onlydirect testimony as to this arrangement was Brine-gar's statement that the kitchen was leased to Guy.Although Respondent's attorney stated at the hearing* 2l8NLRB51(1975).SAll dates hereinafter are 1975 unless otherwise specified6 Since the record is unclear as to the correct spelling of Kees' name, wethatGuy was merely a consultant to the Hospital,there is no record testimony as to his status.Respondent asserts in defense to these allegationsthatGuy was not its agent at any time materialherein.Respondent contends that, even if Guy isfound to be an agent of Respondent, Brinegar was asupervisor and therefore not entitled to the protectionof the Act, and that, consequently, neither Guy'sinterrogation of her nor her subsequent discharge wasunlawful. Respondent further contends that, even ifBrinegar is found to be an employee, Respondent wasnot aware of her union activity, and therefore suchactivity cannot be the motive for any actions whichRespondent took against her.C.Discharge of BrinegarBrinegar testified that on June 5, the day after shewas questioned by Guy, he again called her intoKees' office when Brinegar reported for work. In thepresence of Personnel Manager Robert Adkins, Guystated, "Mrs. Brinegar, the Huntington Hospital nolonger needs your service. We find your work as asupervisor unsatisfactory."When Brinegar askedwhat was wrong with her work, there was no reply.When Brinegar persisted in demanding the "realreason" she was fired, Adkins told her, "You was [sic]told the reason you was [sic] fired." An argumentamongBrinegar,Guy, and Adkins ensued regardingthe quality of Brinegar's work and when she shouldleave the hospital.When Brinegar stated that shewould not leave until they told her the "real reason"she was fired, Adkins threatened to call a securityguard. After more argument, Brinegar turned in herkeys to the dietary department and left the hospital,returning only to pick up her check the next day.Brinegar's testimony as to the foregoing was uncon-tradicted, and neither Guy nor Adkins testified at thehearing.IV. FINDINGSA.Agency Status of GuyBrinegartestifiedwithout contradiction that Guyran the kitchen and thus was her supervisor. Addi-tionally,Respondent's personnel director was presentwhen Guy dischargedBrinegar,and explicitly sup-portedGuy's action. Therefore, "whether or not[Guy] was technically a `supervisor' under the Act,his responsibilities put him in a position to beidentifiedwithmanagement in the eyes of thehave adopted the spellingutilized byRespondentin its brief,inasmuch asKees is an employee of Respondent. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and to translate to them the policies anddesires of management." 7 Accordingly, we concludethat, at all times material herein, Guy was held out tothe employees by Respondent as its agents and wetherefore find that Guy was the agent of Respondent.B.Brinegar'sDischargeBrinegar worked the shift from 5:30 a.m. until 2p.m. and had the following job duties: setting uppatient trays, perparing salads and desserts for lunchfor patients and patrons of the cafeteria, puttingdishes away after meals, setting up the cafeteria forlunch, receiving telephonemessages from nursesregarding patients'meals, and operating the cashregisterduring lunch in the cafeteria. She furthertestified, as did other dietary department personnelcalled as witnesses by Respondent, including Assist-antManager and Dietitian Patricia Toler, that thejob performed by dietary department employees wasa routine one. Brinegar also helped to train newemployees, as did other employees in the department.Several of the department employees also stated thatBnnegar performed the same job as everyone else inthe department. However, Brinegar apparently wasthe only employee who operated the cash register.When Kees was not at work, Brinegar allegedly wasin charge of the department to the extent of calling areplacement if an employee did not come to work,correcting mistakes on timecards, and ordering food.As we noteinfra,however, Kees was seldom absentfrom work. Additionally, the evidence indicates thatBrinegar authorized overtime on one date and onlyoccasionally initialed timecards.Thus, the onlyrecord evidence in this regard is that in Kees'absence,Brinegar,onMarch 12, signed a payadvance for an employee, and on March 15 signedthree overtime authorizations for other employees.All of these actions, however,. were approved andcountersigned by Personnel Manager Adkins.Although several of the employees testified thatthey referred to Bnnegar as their supervisor, shetestified that only once was she so informed by anyofficial of Respondent. That one incident occurred inJune 1974 when Supervisor Virginia Adkins leftRespondent's employ due to illness. When Brinegarasked Kees who was to replace Mrs. Adkins, Keestold Brinegar that she was, butBrinegar'sjob dutiesdid not change and she did not receive a raise .9 It isrPittsburghMetal Lithographing Co.,158 NLRB 1126, 1133 (1966)aSterlingFaucetCompany,TexasDivision,a Subsidiary of RockwellManufacturing Company,203NLRB1031, 1032 (1973)a Indeed,Brinegar,who stated without contradiction that she was themost senior employee in the department, was paid $2 51 per hour as of thedate of her discharge.Two otheremployees in the department,one of whomhad II years of seniority, were paid$2 50 per hour and a part-tune employeewas paid$2 10 per hour10 In 1971or 1972,Bnnegar was made an"assistant supervisor"under aundisputed that Brinegar never hired, fired, suspend-ed, laid off, promoted, disciplined, or adjustedgrievances of employees, or recommended any ofthese actions, nor was she ever told that she hadauthority to do so. Brinegar, unlike Kees, wore auniform like the other employees in the departmentand had a locker like the other employees. Further-more, unlike Kees, Bnnegar did not have her ownoffice and was never told that she had access topersonnel files. Brinegar never received any noticethat she was a supervisor from Respondent's person-nel manager 10 or any management official other thanKees.Respondent's chief basis for its assertion thatBrinegar was a supervisor within the meaning ofSection 2(11) of the Act is the testimony of threeemployees that they considered her to be theirsupervisor. Respondent also relies on the fact that forapproximately 5 hours during the day there was noother alleged supervisor in the kitchen aside fromBrinegar,and that Brinegar approved timecardentries, authorized overtime, authorized pay advanc-es, and called for replacements. We find no merit toRespondent's contention that the absence for severalhours a day of any other supervisor establishesBrinegar's supervisory status, in view of the uncon-tradicted testimony of several witnesses that thekitchen work was rather routine. In our view, thisevidence indicates that a supervisor was not neces-sary at all times. I'Furthermore, although it appears that Bnnegarassumed additional responsibilities when Kees wasabsent,we note that in the 2 years preceding thehearing herein Kees was absent only once for a 2-week vacation and twice for unspecified lengths oftime when she was injured. Also, the functions whichBrinegar performed in Kees' absence were routine,such as calling replacement employees or orderingfood, or they were approved by higher authorities,such as when Brinegar authorized overtime and payadvances. Furthermore, when the performance evalu-ations of two employees in the department came dueduring a period when Kees was absent, Respondentchose to wait for Kees' return rather than haveBrinegar prepare the evaluations. Accordingly, on thebasis of the foregoing, we conclude that Brinegar wasnot a supervisor but was, at most, a lead person.12previous operator of Respondent's foodservice.Brinegar testified that theonly change in her terms of employment following the alleged promotion wasthat she worked the 5 30 a.m. to 2 p.m. shift instead of the 10 a in to 7 p.mshift.There was no change in her duties, she did not receive a wage increase,and she was not told that she hadany authorityover any kitchen employees11Spector Freight System, Inc,216 NLRB 551, 554 (1975).12Pinecrest ConvalescentHome,Inc, 222 NLRB 13 (1976),HighlandTelephone Cooperative, Inc.,192 NLRB1057 (1971) THE HUNTINGTONHOSPITAL319Respondent contends that it had no knowledge ofBrinegar'sunion- activities, and thus such activitiescould not have been the basis for her discharge. Wefind no merit to this contention. As set forth above,on May 24, Brinegar signed -a union card and thensolicited five other employees to do likewise. Brinegarworked the next day but then commenced a 1-weekvacation. On June, 4, her-first day back at work,-Guycalledher intoKees'office before 10 a.m. andquestioned her, as found above, as to what she knewabout the Union: The next morning when Brinegarreported for work, Guy again called her into Kees'office and, in the presence of Personnel DirectorAdkins, -told, her that she was being dischargedbecause her work as a "supervisor" was unsatisfacto-ry.When Brinegar asked what was wrong with herwork she received no answer, nor did Respondentadduce any evidence at the hearing that- she -wasperforming below expectation., We credit Brinegar'suncontradicted testimony as to her conversations onJune 4 and 5 with Guy,- and- Guy and Adkins,respectively, in view of Respondent's failure toadduce any contradictory evidence and particularlyinasmuch as Respondent neither called Guy orAdkins to testify nor explained its failure to do so.Additionally,- Brinegar testified without contradic-tion that she had never received a warning for poorjob performance, that she had received a meritincreaseevery year,13 and that she had been toldmany times by both Guy and Adkins that she was agood employee. Brinegar also testified, again withoutcontradiction, that aside from being absent becauseshe had the measles in 1967, she has been absent fromwork only 2 days and had been late to work only oncesince she began to work for Respondent.Considering the -timing of Brinegar's interrogationand discharge herein, and the smallness of the dietarydepartment;-we can reach no conclusion other thanthat Respondent had knowledge of Brinegar's unionactivities,14- and that she was discharged because ofthis activity in violation of Section 8(a)(1) and (3) ofthe Act.C.Interrogation of -BrinegarInasmuch as -we have already found that Guy wasan agent of Respondent,-that. Brinegar was not asupervisor, and that Guy, asked- Brinegar on June 413Brmegar also testified without contradiction that all employeesreceived a merit increase annually but of differing amounts(ranging from Ito 5 cents per hour)and- that her latest increase had been approved for themaximum amount on March 31.--14Cf.TaykoIndustries,Inc.,214 NLRB 84, 88, (1974). Brmegar testifiedthat there-were 17 employees in the dietary department,who worked in thekitchen.InTayko,in a plant of 30-35 employees, the employer was found tohave knowledge of the union activities of3 employees because of the timingof their,discharges,just,3 days after the,start.of theunion campaign, andbecause"oflhe small size of the plant..is In-addition to Bnnegar's interrogation,General Counsel contends thatwhat she knew about the-Union, we conclude that hethereby interrogated her in violation of Section8(a)(1) of the Act.15V. REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and take certain affirma-tive action intended to effectuate the policies of theAct.Affirmatively, we shall order Respondent to offerMargaret E. Brinegar immediate and full reinstate-ment to her former -position or, if such position nolonger exists, to a substantially equivalent position,without prejudice to her seniority,or other rights andprivileges,- and to make her whole for any loss ofearnings and other benefits suffered because ofRespondent's discrimination against her. Her loss ofearningsshall be computed as prescribed inF.WWoolworthCompany,90 NLRB 289- (1950), withinterest at the rate of 6 'percent per annum as requiredbyIsisPlumbing & Heating Co.,138NLRB 716(1962).Furthermore, as Respondent's violation of Section8(a)(3) goes to the very heart of the Act, we shallorder Respondent to cease and desist from infringingin any other manner upon the rights guaranteed bySection 7 of the Act.16CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and 2(7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(Ip) of,the Act.3.By coercively interrogating an employee con-cerning her union sympathies and activities, Respon-dent thereby interfered with, restrained, and coercedits employees-in the exercise of their rights guaran-teed in ,Section 7 of the Act, thus engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.4.By discharging Margaret E. Brinegar becauseof her activities on behalf of the Union, Respondenthas discriminated against her,inregard to her hireand tenure of employment, thereby discouragingSupervisor-Hubbard interrogated -employee Chapman about his unionsympathies.Thus, Chapman testified that Supervisor Hubbard asked himwhat he thought about the Union. Hubbard,however, denied doing soUnder the unfortunate circumstances of this case,we conclude that wecannot make a credibility resolution in view of-the conflicting testimony ofChapman and Hubbard and the fact that we did not observe the demeanorof these witnesses at the hearing. We note, however, that were we to fmd thatChapman-was unlawfully interrogated,this finding would not affect theremedy proposed herein. Accordingly, we find it unnecessary to pass uponthis issue.16 SeeNLRB.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941). 320DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership in a labor organization in violation ofSection 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.Upon the foregoing fmdings of fact and conclu-sions of law and upon the entire record, and pursuantto Section 10(c) of the Act, we hereby issue thefollowing proposed:ORDERRespondent, The Huntington Hospital, Inc., Hunt-ington,West Virginia, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerningtheir union sentiments and activities.(b) Discouraging membership in National Union ofHospital and Health Care Employees, 1199 W. Va.,Retail,Wholesale and Department Store Union,AFL-CIO, or any other labor organization, bydischarging or otherwise discriminating in regard tothe hire and tenure of employment or any other termor condition of employment of any of its employeesin order to discourage union membership or activi-ties.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form labor organiza-tions, to join or assist the National Union of Hospitaland Health Care Employees, 1199 W. Va., Retail,Wholesale and Department Store Union, AFL-CIO,or any other labor organization, to bargain collective-ly through representatives of their own choosing, andto engage in concerted activities for the purpose ofmutual aid or protection as guaranteed in Section 7 oftheAct, and to refrain from any and all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Offer to Margaret E. Brinegar full and immedi-ate reinstatement to her former position or, in theevent that said position no longer exists, to asubstantially equivalent position, without prejudiceto her seniority and other rights and privileges, andmakeher whole for any loss of earnings and otherbenefits suffered by her because of the discriminationagainsther, in the manner set forth above in thesection entitled "Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Huntington, West Virginia, facility,copies of the attached notice marked "Appendix." 17Copies of said notice, on forms provided by theRegionalDirector for Region 9, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in whichall sideshad an opportunityto give evidence, the National Labor Relations Boardhas found that we violated the National LaborRelations Act and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through represen-tatives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT discourage membership in, oractivities on behalf of, any labor organization bydischarging employees or otherwise discriminat-ing against them in any manner, with regard totheir hire and tenure of employment, or any termand condition of employment, because of theiractivitieson behalf of the National Union ofHospital and Health Care Employees, 1199 W. THE HUNTINGTON HOSPITAL321Va.,Retail,Wholesale and Department StoreUnion,AFL-CIO,or any other labor'organiza-tion.WE WILL NOTinterrogate employees concerningtheirmembership in, activitieson behalf of, orsupport fora union.WE WILL NOTin any other manner interferewith,restrain,or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theAct.-WE will.offer Margaret E. Brinegar immediateand-full reinstatement to her former job or, if it nolonger exists,to a substantially equivalent posi-tion,without prejudice to her seniority or otherrights and privileges,and wE WILL make herwhole for any loss of earnings and other benefitssuffered because of the discrimination against her,at the rate of 6-percent interest per annum.THE HUNTINGTONHosPrrAL, INc.